Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This Office Action is in response to CLAIMS entered for patent application 16/913,912 filed on November 13, 2020.


Claims 1-26 are pending.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the independent claims recite “one or more computer-readable media,” which can be interpreted as a carrier wave, which is not one of the four statutory classes: process, machine, manufacture, or composition of matter. Applicant could overcome the rejection by adding the phrase “non-transitory” before “computer-readable.” Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,743,052. Although the claims at issue are not identical, they are not patentably distinct from each other because they have essentially the same limitations, save for minor changes in grammar and syntax.

Instant Application
1. An apparatus comprising: one or more processors; and memory storing processor executable instructions that, when executed by the one or more processors, cause the apparatus to: receive a data stream; determine an event associated with the data stream, wherein the event is associated with a time duration; generate, based on the event, a placement signal that comprises an instruction to modify the data stream; determine, based on the time duration, a time interval for repeatedly embedding the placement signal into a portion of the data stream; and embed, 
2. The apparatus of claim 1, wherein the instruction causes a user device to modify the data stream based on the event.
3. The apparatus of claim 1, wherein the processor executable instructions that, when executed by the one or more processors, cause the apparatus to embed the placement signal into the portion of the data stream causes the apparatus to embed, based on the time interval, the placement signal into the portion of the data stream repeatedly.
4. The apparatus of claim 1, wherein the time duration is equal to a time slot.
5. The apparatus of claim 1, wherein the placement signal comprises data indicative of the time duration.
6. The apparatus of claim 1, wherein the event comprises at least one of: an available advertising time slot or an alternate content time slot.

8. An apparatus comprising: one or more processors; and memory storing processor executable instructions that, when executed by the one or more processors, cause the apparatus to: receive a data stream comprising a placement signal repeatedly embedded into a portion of the data stream at a time interval based on a time duration of an event associated with the data stream, wherein the placement signal comprises an instruction to modify the data stream based on the time duration; process the placement signal to select a source of content; and receive content from the source of content, wherein the content has a content time duration equal to a time slot.
9. The apparatus of claim 8, wherein the data stream is a fragmented data stream.

11. The apparatus of claim 8, wherein the placement signal comprises data indicative of the time duration.
12. The apparatus of claim 8, wherein the event comprises at least one of: an available advertising time slot or an alternate content time slot.
13. The apparatus of claim 8, wherein the placement signal comprises a sparse data track.
14. One or more computer-readable media storing processor-executable instructions that, when executed by at least one processor, cause the at least one processor to: receive a data stream; determine an event associated with the data stream, wherein the event is associated with a time duration; generate, based on the event, a placement signal that comprises an instruction to modify the data stream; determine, based on the time duration, 
15. The one or more computer-readable media of claim 14, wherein the instruction causes a user device to modify the data stream based on the event.
16. The one or more computer-readable media of claim 14, wherein the processor executable instructions that, when executed by the at least one processor, cause the at least one processor to embed the placement signal into the portion of the data stream causes the at least one processor to embed, based on the time interval, the placement signal into the portion of the data stream repeatedly.
17. The one or more computer-readable media of claim 14, wherein the time duration is equal to a time slot.

19. The one or more computer-readable media of claim 14, wherein the event comprises at least one of: an available advertising time slot or an alternate content time slot.
20. The one or more computer-readable media of claim 14, wherein the placement signal comprises a sparse data track.
21. One or more computer-readable media storing processor-executable instructions that, when executed by at least one processor, cause the at least one processor to: receive a data stream comprising a placement signal repeatedly embedded into a portion of the data stream at a time interval based on a time duration of an event associated with the data stream, wherein the placement signal comprises an instruction to modify the data stream based on the time duration; process the placement signal to select a source of content; and receive content from the source of 
22. The one or more computer-readable media of claim 21, wherein the data stream is a fragmented data stream.
23. The one or more computer-readable media of claim 21, wherein the time duration of the event is equal to the time slot.
24. The one or more computer-readable media of claim 21, wherein the placement signal comprises data indicative of the time duration.
25. The one or more computer-readable media of claim 21, wherein the event comprises at least one of: an available advertising time slot or an alternate content time slot.
26. The one or more computer-readable media of claim 21, wherein the placement signal comprises a sparse data track.

 1. A method, comprising: receiving a data stream; determining an event associated with the received data stream, wherein the event is associated with a time duration; generating, by a computing device based on the event, a placement signal that comprises an instruction to modify the received data stream; determining, by the computing device based on the time duration, a time interval for repeatedly embedding the placement signal into a portion of the received data stream; and embedding, based on the time interval, the 
2. The method of claim 1, wherein the instruction causes a user device to modify the received data stream based on the event.
3. The method of claim 1, wherein embedding, based on the time interval, the placement signal into the portion of the received data stream further comprises embedding, based on the time interval, the placement signal into the portion of the received data stream repeatedly.
4. The method of claim 1, wherein the time duration is equal to a time slot.
5. The method of claim 1, wherein the placement signal comprises data indicative of the time duration.
6. The method of claim 1, wherein the event comprises at least one of an available advertising time slot or an alternate content time slot.

8. A method, comprising: receiving, by a computing device, a data stream comprising a placement signal repeatedly embedded into a portion of the received data stream at a time interval based on a time duration of an event associated with the received data stream, wherein the placement signal comprises an instruction to modify the received data stream based on the time duration; processing, by the computing device, the placement signal to select a source of content; and receiving, by the computing device, content from the selected source of content, wherein the content has a content time duration equal to a time slot.
9. The method of claim 8, wherein the received data stream is a fragmented data stream.
10. The method of claim 8, wherein the time duration of the event is equal to the time slot.

12. The method of claim 8, wherein the event comprises at least one of an available advertising time slot or an alternate content time slot.
13. The method of claim 8, wherein the placement signal comprises a sparse data track.
14. A system, comprising: a computing device, configured to: receive notification of an event having a time duration, wherein the event is associated with a data stream, generate, based on the event, a placement signal that comprises an instruction to modify the data stream, determine, based on the time duration, a time interval for repeatedly embedding the placement signal into a portion of the data stream, and send the placement signal and data indicative of the time interval; and a fragmentor, configured to: receive the data stream, receive the placement signal and 
15. The system of claim 14, wherein the fragmentor is further configured to: detect the event; and send, to the computing device, the notification.
16. The system of claim 14, wherein the fragmentor is further configured to embed, based on the time interval, the placement signal into the portion of the received data stream repeatedly.
17. The system of claim 14, wherein the time duration is equal to a time slot.
18. The system of claim 14, wherein the placement signal comprises the data indicative of the time interval.
19. The system of claim 14, wherein the event comprises at least one of an available advertising time slot or an alternate content time slot.





Conclusion
Claims 1-26 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        January 27, 2022